DETAILED ACTION
Status of the Claims
	Claims 1-2, 4-6 and 8-18 are pending in this application. Claims 1-2, 4-6 and 8-18 are under examination.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application, which is a national entry application of PCT/EP2016/081975 filed on 12/20/2016, claims priority from foreign application 4775/MUM/2015, filed on 12/21/2015. 
Rejections Withdrawn
	The 103 rejection over claims 1-2, 4-6 and 8-18 over Tanaka and Tamura is withdrawn per Applicant’s amendment of further narrowing the viscosity limitation of trialkylsilyl terminated dialkylpolysiloxane in instant claim 1. 

Rejections Maintained – Modified as Necessitated by Applicant’s Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Applicant has amended instant claims 1 and 10 such that the claimed viscosity range for trialkylsilyl terminated dialkylpolysiloxane is now 51000-70000 mPAs (previously 40000-70000). 
Claims 1-2, 4-6 and 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hidefumi Tanaka et al (US 8,546,483 B2, publication date: 10/1/2013, previously cited) (Hereinafter Tanaka) and Takashi Sako et al (WO 99/24004, publication date: 05/20/1999) (Hereinafter Sako), evidenced by Dow Corning (chemindustry, Chemical Information Search, Dow Corning 1664, downloaded in March 2022) (Hereinafter Dow Corning), also evidenced by Universal Selector (Universal Selector, Dowsil 1664 Emulsion, Technical Datasheet, downloaded in March 2022) (Hereinafter Universal Selector). 
Regarding claim 1, Tanaka teaches hair cosmetics ingredients (C2, lines 49-52) which are oil-in-water organopolysiloxane emulsion compositions (title) comprising nonionic surfactant, water-soluble solvent, water, ionic surfactant, organopolysiloxane and organosiloxane with a nitrogen containing organic group (amino-silicone) (claim 1). Tanaka specifically teaches dimethylpolysiloxane (trialkylsilyl terminated) (viscosity of approximately 5,000 mPas at 25 °C), amino-modified dimethylpolysiloxane (viscosity of approximately 1,200 mPas at 25 °C, amino group content of approximately 0.9%) represented by the structural formula (P-1), a mixture of nonionic surfactants (polyoxyethylene (4) lauryl ether and polyoxyethylene (23) lauryl ether) having a HLB of the mixture= 15, ethanol as a water-soluble solvent and water (example 1). Tanaka doesn’t provide an amine value but rather provides an amino group content value. It is noted that the nitrogen containing group in the Tanaka teachings (formula P-1) is the same as the nitrogen group in example 1 of the instant application (aminoethylaminopropyl), thus absent evidence of the contrary, Tanaka composition’s amino-silicone’s amide value would result in an amine value of from 2 to 10 mg of KOH per gram of amino-silicone. Regarding the viscosity of dimethylpolysiloxane, even though the specific embodiment of Tanaka (5,000 mPas) teaches outside the range of the instant claim (from 40,000 to 100,000 mPas), the specification of Tanaka allows for a viscosity of 3,000 to 30,000,000 mPas at 25°C (C8, lines 56-57) which is overlapping with the instant claim range. 
Regarding claims 1 and 2, Tanaka teaches sodium polyoxyethylene lauryl sulfate surfactant (example 4) which is a C12 alkyl ether sulfate anionic surfactant. 
Regarding claim 5, Tanaka teaches a total of 10.8 parts of surfactant out of 166.3 parts (example 1) meaning the surfactant amount is approximately 6.5% by weight. 
Regarding claim 6, Tanaka teaches dimethylpolysiloxane (trialkylsilyl terminated) (example 1) which fit the formula (I) of the instant claim, R’ being a methyl (same, monovalent hydrocarbon). For the “p” limitation, example 1 discloses a value of 270. Tanka also teaches other embodiments such as example 4 with a value of 400 for a R2SiO component which is the analogous to R2SiO which p refers to. These ranges are outside the instantly claimed range of 500-2000 however Tanaka teaches “n” as a positive number (claim 6) for R2SiO component wherein the instantly claimed range of 500-2000 falls within, and meets this limitation absent evidence of criticality for the 500-2000 range. 
Regarding claim 8, Tanaka teaches the amino-silicone P-1 (example 1) that fits the formula (II) of the instant claim where R (and X) is a CH3, a monovalent hydrocarbon with 1 C atom, A is (CH2)3-NH-(CH2)2-NH2, and m+n is 276, meeting the claim limitations. 
Regarding claim 9, Tanaka teaches as discussed above but the specific embodiment (example 1) teaches 1,200 mPAs which is slightly outside of the instant range. Specification of Tanaka additionally teaches 10 to 100,000 mPas (C2, lines 65-66) for the amino-silicone viscosity which overlaps with the instantly claimed range. 
Regarding claim 10, Tanaka teaches 100 parts of dimethylpolysiloxane (organosiloxane) out of 101.5-185 parts (approximately 54-98% by weight) and 0.5-35 parts of amino silicone (organic-modified organosiloxane) out of 101.5-185 parts (approximately 1%-34% by weight) (abstract) which are overlapping ranges with the instant claim. 
Regarding claim 11, Tanaka teaches polyoxyethylene (4) lauryl ether and polyoxyethylene (23) lauryl ether which are polyethoxylated alcohols with the formula HO(CH2CH2O)nC12H25 which fits the formula in the instant invention (R3 being C12H25, c being 4 or 23, and with the number of ethylene oxides being 9). 
Regarding claim 12, Tanaka teaches a nonionic surfactant (emulsifier) to be added to the emulsion (C13, lines 59-61) wherein the concentration ranges from 0.5 to 35 weight parts per 100 parts of organosiloxane (C13, lines 66-67). Tanaka teaches 100 parts of dimethylpolysiloxane (organosiloxane) out of 101.5-185 parts (approximately 54-98% by weight) and 0.5-35 parts of amino silicone (organic-modified organosiloxane) out of 101.5-185 parts (approximately 1%-34% by weight) (abstract) (no other functional limitation due to the “or” language). 
Regarding claim 17, Tanaka teaches water (abstract) to be from 30 to 70 weight parts per 100 weight of the organosiloxane (C15, line 48) which equates to about from 16% to about 70% of total composition which is overlapping with the instant claim. 
Regarding claim 18, Tanaka teaches the composition to be used for cosmetic applications, large particle size oil-in-water organosiloxane emulsion compositions have been disclosed based on the expectation of a strong conditioning effect when incorporated into hair cosmetics, for example, shampoos, rinses, and so forth (C1, lines 40-44) which meets the limitation of applying the composition to hair. 
Regarding claims 1 and 13-14 Tanaka doesn’t teach a particle size of less than 350 nm and also doesn’t teach that the oil-in-water emulsion component of the composition ranges from 0.15% to 15% by weight. Tanaka also doesn’t teach the specific viscosity range for trialkylsilyl terminated dialkylpolysiloxane which is 51000-70000 mPAs.
Regarding claim 4, Tanaka doesn’t teach amphoteric surfactants. 
Regarding claims 15, Tanaka does not teach a cationic polymer.
Regarding claim 16, Tanaka doesn’t teach an oxyethylenated polymer with the claimed length and concentration of the instant claim.
	Regarding claims 1 and 13, Sako teaches a “conditioning shampoo composition” comprising an anionic surfactant, a cationic conditioning agent, a silicone compound and an aqueous carrier (claim 1). Sako teaches a specific embodiment (example 6) which comprises “silicone emulsion *14” which is defined as “Emulsion of 60,000csk polydimethyl siloxane with particle size of approximately 300nm obtained as DC1664 from Dow Corning” (page 42 lines 10-11). Evidentiary reference Dow Corning provides the evidence that DC1664 is “dimethyl-bis(trimethylsilyloxy)silane” (page 1 IUPAC Name) which is a trialkylsilyl terminated dialkylpolysiloxane. Evidentiary reference Universal Selector provides that DC 1664 has a specific gravity of 1 (page 2) and the internal viscosity is 60,000 centistokes, which is 60,000 cP which is 60,000 mPa.s (kinematic viscosity in centistokes X specific gravity = the dynamic viscosity in centipoise). A specific example in the prior art which is within a claimed range anticipates the range (MPEP 2131.03 I).  
Regarding claim 4, Sako teaches the composition also comprises an amphoteric surfactant (page 20 lines 8-10). Sako specifically teaches alkylbetaines such as cocodimethylcarboxymethylbetaine, lauryldimethylcarboxymethylbetaine among others (page 26 lines 31-35), sulfobetaines such as cocodimethylsulfopropylbetaine, stearyldimethylsulfopropylbetaine, lauryl-bis-(2-hydroxyethyl)-sulfopropylbetaine, and the like (page 27 lines 3-5), amido betaines and amidosulfobetaines such as cocamidodimethylcarboxymethylbetaine, cocamidodimethylsulfopropylbetaine, and stearylamidodimethylsulfopropylbetaine (page 27 lines 6-14). 
	Regarding claim 14, Sako teaches the composition to comprise “silicone emulsion *14” which is defined as “Emulsion of 60,000csk polydimethyl siloxane with particle size of approximately 300nm obtained as DC1664 from Dow Corning” (page 42 lines 10-11), at a concentration of 2% (page 39 example 6). Sako teaches “The silicone compounds may further be incorporated in the present composition in the form of an emulsion” (page 13 lines 26-27). 
	Regarding claim 15, Sako teaches a cationic polymer (claim 1). 
	Regarding claim 16, Sako teaches oxyethylenated polymers such as polyoxyethylene alkyl ethers (page 28 line 27) and other polyoxyethylenes (page 35 line 3). 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Tanaka and Sako to arrive at the claimed invention. Sako teaches that “Coacervate formation in a shampoo composition is known to be advantageous for providing conditioning benefits to the hair. The use of cationic polymers to form coacervates are known in the art”, “however, these shampoo compositions are not capable of delivering satisfactory conditioning benefit while the hair is wet” (page 1 lines 33-35, page 2 lines 1-2). Sako formulations provide “improved conditioning benefit when the hair is wet, while not interfering with the cleansing efficacy, nor providing negative feel to the hair when it is dried” (page 2 lines 4-6). Thus, one with be motivated to incorporate the teachings of Sako into the teachings of Tanaka to arrive at the claimed invention with a reasonable expectation of successfully achieving a hair composition with additional benefits to the hair. 

Response to Arguments
Applicant’s arguments against rejections that are withdrawn are now moot. 
Regarding the USC 103 rejection over Tanaka and Sako, Applicant argues the following:
“As discussed above, it is uncontested that Tanaka does not describe any trialkylsilyl terminated dialkylpolysiloxane having a viscosity within the range set out in the present claims, or an emulsion with the particle size set out in the present claims. Thus, there is no description in Tanaka of a composition in which either feature (i) or feature (ii) as set out above are controlled to within the ranges set out in the present claims. 
Sako describes shampoo compositions that comprise a surfactant, a silicon compound and an aqueous carrier. However, there is no description in Sako of a composition containing both a trialkylsilyl terminated dialkyl-polysiloxane and an amino silicone as defined in claim 1. Thus, Sako is at least lacking a description of a composition in which feature (iii) as set out above is controlled to within the range set out in the present claims. 
Thus, there is clearly no disclosure in either of these documents of a composition containing an oil-in-water emulsion that comprises both a trialkylsilyl terminated dialkyl-polysiloxane and an amino silicone as defined in claim 1. 
As discussed above, when either of these two features are lacking, the advantages of the present invention are not achieved. Thus, the combination of these two different types of silicon-based compound in a single composition is associated with improved cosmetic properties”. 
This argument is acknowledged but not found persuasive. The USC 103 rejection above demonstrates meeting of every limitation of the instant claim. Applicant’s data provides evidence of criticality for certain viscosity ranges for the (i) component, certain HLB values for the nonionic emulsifiers and certain amine values for the amino silicone. Instant specification provides results regarding the criticality of a single HLB value where all of the emulsions A-C comprise amino silicone (instant specification page 31 lines 1-29) which results in a stable emulsion A (HLB value of 11.25) with a particle size of 170 nm as opposed to unstable emulsion B-C (HLB values of 8.44 and 16.474 respectively). Example 4 provides teachings in regards to the criticality of trialkylsilyl terminated dialkyl-polysiloxane viscosity and a certain amine value of the amino silicone which results in a superior wet friction value for an emulsion of trialkylsilyl terminated dialkyl-polysiloxane with a viscosity of 61000 mPAs and aminosilicone with an amine value of 7.5. While the newly amended viscosity range for trialkylsilyl terminated dialkyl-polysiloxane is deemed commensurate in scope with the claims, the data provided for the criticality of the amine value is not commensurate in scope. It is true that Applicant provides criticality for an amine value of 7.5 compared to values of 1.1 and 20.87, however claiming the range of 2-10 is not justified by just one data point of 7.5. For example, it is unclear if 2 would be superior to 1.1. Thus, there is no support in the specification for the criticality of the range low of the instant claim 1. Additionally, the claimed HLB values (10-16) are also not commensurate in scope. Applicant only provides criticality results for an HLB value of 11.25 while evidencing 8.44 and 16.474 result in unstable emulsions. Thus, there is no support in the specification for the criticality of the range high of the instant claim 1. If Applicant amends instant claim 1 such that the claimed amine value is “about 7.5” and the claimed HLB value is “about 11”, then the evidence of criticality results will be commensurate in scope with what is being claimed. 
Applicant also argues:
“Even if one of ordinary skill had been motivated to combine the teachings of these two specific documents, no reasoning has been provided for why the skilled person would have selected "silicon emulsion *14" of Sako over any of the other components described in Sako, such as the polyhydrophilic anionic surfactant or cationic conditioning agent, and incorporated it into the compositions of Tanaka. 
To the contrary, page 13, lines 32 to 35 of Sako indicate that the most preferred viscosity for its silicon component is 100,000 to 1,500,000 centistokes at 25 *C. While the conversion of centistokes to mPa-s is dependent on density, this correlates with a range of around 100,000 to 1,500,000 mPa-s. As such, Sako actively teaches a preferred viscosity of the trialkylsilyl terminated dialkylpolysiloxane which is above the range required by present claim 1. 
The table on page 39 of Sako presents "silicon emulsion 1 *11 ", "silicon emulsion 2 *12" and "silicon emulsion *14" as alternative options for the silicon component. Page 42 of Sako states that the densities of "silicon emulsion 1 *11" and "silicon emulsion 2 *12" are 100,000 and 500,000 centipoise, respectively - i.e., 100,000 and 500,000 mPa-s, respectively. 
Thus, even if the skilled person had somehow been motivated to replace the organopolysiloxane component in one of Tanaka's compositions with one of the silicon-based compounds described in Sako, the explicitly taught preference for higher viscosity silicon components in Sako would have led them to select "silicon emulsion 1 *11" or "silicon emulsion 2 *12" in preference over "silicon emulsion *14" and thus arrive at a composition falling outside of the present claim scope”. 
This argument is acknowledged but not found persuasive. For its emulsions, Sako provides the motivation that “Examples 1 through 16 have many advantages. For example, improved squeakyl hair feel, softness, smoothness and combing ease during rinsing and after rinsing as well as overall dry conditioning benefits” (page 43 lines 7-9) along with others provided above. From the emulsions 11, 12 and 14 Applicant is referring to, one would rely in emulsion 14 simply due to the fact that it provides the same silicone compound as Tanaka’s as opposed to emulsions 11 and 12. Also, while it is true that Sako teaches a preferable range of 100,000 to 1,500,000 mPa-s, A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.") (MPEP 2123 I). Thus, it is totally within the skill of an ordinary person in the art to specifically incorporate a working example (14) into the teachings of Tanaka to achieve the desired/superior effects disclosed by Sako. Of note, Sako discloses anticipatory values for both the viscosity range as well as the particle size. 
In summary, Tanaka meets the limitations in regards to HLB and amine values while Sako meets the limitations for the silicone viscosity range as well as emulsion particle size. Sako provides motivations to incorporate its teachings such as example 14 to achieve superior features. For this reason, the USC 103 rejection over Tanaka and Sako is maintained. 

Conclusion
	No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/A.A./               Examiner, Art Unit 1613          

/MARK V STEVENS/Primary Examiner, Art Unit 1613